Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	Claims 2-21 are allowed.  The claims have been renumbered 1-20.
3.	Claim 1 was cancelled in the preliminary amendment filed on January 18, 2020.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Patrick J. Walsh on May 19, 2022.
6.	Claims 12 and 21 have been amended as follows:
12.  (Currently Amended)  A system comprising:
one or more processors; and
a tangible machine-readable storage medium storing instructions that are executable by the one or more processors to perform operations including:
determining a first result and a second result;
generating a three-dimensional display layout that positions the second result in relation to the first result based on one or more attributes of the first result and one or more attributes of the second result;
formatting the three-dimensional display layout into rendering and display instructions; and
causing presentation on a device of a visual user interface display having the three-dimensional display layout based on the rendering and display instructions.

22.  (Currently Amended)  A tangible machine-readable storage medium storing instructions that are executable by one or more processors to perform operations comprising:
determining a first result and a second result;
generating a three-dimensional display layout that positions the second result in relation to the first result based on one or more attributes of the first result and one or more attributes of the second result;
formatting the three-dimensional display layout into rendering and display instructions; and
causing presentation on a device of a visual user interface display having the three-dimensional display layout based on the rendering and display instructions.

REASONS FOR ALLOWANCE
7.	The reasons for allowance for the allowable subject matter for claims 1-21 was presented in the Office Action mailed on March 31, 2022.

Conclusion
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 21, 2022